Citation Nr: 1136375	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder and adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to April 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision in which the RO in Columbia, South Carolina, inter alia, denied the Veteran's claim for a rating in excess of 50 percent for major depressive disorder and adjustment disorder with depressed mood.  In April 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina, reflecting her change of residence; hence, that RO now has jurisdiction over the appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Pertinent to the July 2005 claim for increase, the Veteran's psychiatric symptoms have primarily included depression, disturbances in mood and motivation, anxiety, some hallucinations, occasional panic attacks, mild memory impairment, and impaired concentration; overall, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for major depressive disorder and adjustment disorder with depressed mood are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9434 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2005 pre-rating letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in her possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).

Post rating, an August 2009 letter set forth the criteria for higher ratings for a psychiatric disability.  This letter also provided the Veteran with general information pertaining to VA's e assignment of disability ratings.  After issuance of the above-described notice, a December 2010 supplemental SOC (SSOC) reflects readjudication of the claim for higher rating.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that although the Veteran was not provided with information regarding VA's assignment of effective dates, on these facts, such omission is not prejudicial.  As the Board is herein denying the claim for higher rating, no effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA outpatient treatment records, and reports of October 2005 and May 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative, on her behalf.  The Board also finds that no further RO action on the claim, prior to appellate consideration, is needed.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, in a January 2001 rating decision, the Veteran was granted service connection for major depressive disorder and adjustment disorder with depressed mood, and a 50 percent rating was assigned, effective April 23, 2000.  The Veteran filed the instant claim for increased rating in July 2005.  She appeals a January 2006 rating decision continuing the 50 percent rating.

The RO assigned the rating for the Veteran's major depressive disorder and adjustment disorder with depressed mood under Diagnostic Code 9434.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2010).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board that a rating in excess of 50 percent is not assignable at any point pertinent to the appeal.

VA outpatient treatment records document the Veteran's psychiatric complaints and treatment.  In July 2005 she reported experiencing recurrent symptoms of depression, including difficulty falling and staying asleep, poor appetite, crying spells, constant worrying, decreased energy level, and feelings of hopelessness, worthlessness and loneliness.  On mental status examination, the examiner noted that the Veteran appeared depressed and her affect was constricted.  She was oriented in all spheres and speech and psychomotor activity were normal.  Eye contact was described as good.   There were no memory deficits, and attention and concentration were good.  She denied homicidal or suicidal ideation or plans to hurt herself or others.  Insight and judgment were indicated to be good.

Another July 2005 treatment report notes that the Veteran was tearful during the interview and reported that she assaulted her daughter's father two months ago, after which he filed charged against her.  The examiner noted that she appeared worried and tearful, but her affect was appropriate, and speech and thought process were clear and non-delusional.  Judgment and insight were not impaired.

In September 2005, the Veteran indicated that she was a divorced mother of two, and had difficulties with child support issues.  She reported that she felt overwhelmed by parenthood and felt alone.  She described symptoms of difficulty sleeping and racing thoughts at night.  A GAF score of 50 was assigned.   A later September 2005 entry notes that the Veteran occasional saw shadows and heard her name being called.  She described difficulties with concentration.

On VA QTC examination in October 2005, the Veteran described symptoms of depression.  She indicated that she was not working because she could not hold a job.  She lost two previous positions because she had attendance problem due to her depression.  However, the Veteran was in enrolled in a technical school and indicated her hopes to get an education degree; she expressed a plan to work-part time during schooling.  The Veteran noted that she was a divorced mother of two, with each child from different relationships.  She noted that she got into a fight with her second child's father in May 2005, and was arrested.  As a result, she was ordered to attend a women's group to help her deal with her emotions.   Socially, the Veteran reported that she had several friend but was not very social with them, nor was she involved in any church or group activities.  

The Veteran's subjective complaints included mood swings, irritability, variable appetite, crying spells, and feelings of failure.  On mental status examination, the examiner observed that the Veteran presented as adequately groomed and oriented, but she rarely engaged in eye contact.  Her speech was normal rate and rhythm, and her thought content was logical and goal directed.  There was no indication of delusion or hallucinations.  The Veteran displayed depressive symptoms with low energy, difficulty focusing, and crying spells.  She also described memory problems with forgetting her appointment and what she needed to do.  She denied homicidal or suicidal ideation.  She reported panic symptoms when she was very upset or anxious.  The Veteran also described difficulty sleeping.  A diagnosis of major depressive episodes, recurrent, with moderate symptoms, and a GAF score of 50 to 55 was assigned.

A February 2006 VA outpatient treatment record reflects that the Veteran was struggling in college and that she was unable to concentrate.  

In a March 2006 statement, a certified nurse practitioner at the Savannah VA Medical Center noted that the Veteran was a regular patient for mental health.  She indicated that the Veteran's depression was affecting her ability to function independently, and that she relied on her 11-year old son to help her with childcare and household functioning.  The nurse also noted that the Veteran had paranoid thoughts and some auditory and visual hallucinations, which affected her ability to leave the home.  The nurse noted that due to her condition, the Veteran did not have the ability to establish and maintain effective relationships except with her two children.  A GAF score of 50 was noted.

Additional VA outpatient treatment records reflect the Veteran's depression symptoms and treatment.  A July 2006 VA outpatient report notes a GAF score of 55.  A June 2006 report notes that the Veteran was still in college and was scheduled to receive her degree in October 2007.  In August 2006, the Veteran presented as tearful and depressed, stating that she was overwhelmed with parenting and financial matters.  By June 2007, the Veteran reported that she was overwhelmed with going to college, working as a school bus driver and dealing with her family.  A January 2008 entry notes that the Veteran had dropped some classes in that quarter.  

In February 2008, the Veteran denied any suicidal or homicidal ideation, hallucinations, or delusions.  She did report some mild, intermittent paranoia about social interactions and episodes of depression.  She denied mood swings or excessive anxiety, though she did indicate some continued daily worry about life stressors.  She indicated she was off medication, and experienced an increase in anxiety since being off medication.  She also reported no anger or irritability.   She reported poor socialization.  At that time, she requested a restarting of medication.  On mental status examination, the Veteran was oriented, calm, and cooperative.  Speech was within normal limits, mood was euthymic, and affect was blunted.  Thought process was linear and goal-directed.  Judgment and insight were fair to mildly impaired, while memory and concentration were within normal limits.  The examiner assessed the Veteran as having no significant depressive symptoms, and some intermittent mood and anxiety problems.  A GAF score of 58 was assigned.  

In May 2008, it was noted that the Veteran had lost interested in her goal to complete her degree, but continued employment as a school bus driver.  In July 2008, it was indicated that the Veteran continued to serve as a school bus driver, working 16 hours per week during the summer, though she was unhappy that her wages were less than if she had been collecting unemployment benefits.  In November 2008, it was indicated that the Veteran continued to be employed, but was looking for other work.

In January 2009, the Veteran reported no paranoia, hallucinations, delusions, or psychosis since her last visit.  She indicated that she was not currently depressed, and her last symptoms were one month ago.  She denied experiencing intrusive recollection or increased startle response.  However, she did indicated significant anxiety surrounding work, finances, and family stressors.  She reported that anxiety was prominent and had been for the last 6 months.  The Veteran also denied nightmares and indicated that she was sleeping well.  She was assessed with generalized anxiety disorder and major depressive disorder, recurrent, in partial remission.  A GAF score of 57 was assigned.

On VA QTC examination in May 2010, the Veteran described symptoms of general sadness, listlessness, hopelessness, and low energy.  While she denied suicidal ideation, she reported intermittent, passive thoughts of death, wishing she could die in her sleep.  The Veteran also indicated symptoms of anxiety disorder, including constant worry, sleep disturbances, and irritability.  She described difficulty initiating sleep and then frequent awakening with difficulty getting back to sleep.  With respect to work, the Veteran reported that she was not currently working and had not worked for one year.  She was previously employed as a bus driver, but left after losing her home in Georgia and moving to North Carolina to be near her family.  The examiner noted that her unemployment was not due to the effects primarily of a mental condition.

On mental status examination, the examiner noted that the Veteran was oriented, and appearance, hygiene, and behavior were appropriate.  She maintained good eye contact during the exam.  Affect and mood were both depression.  Communication and speech were within normal limits, but the Veteran demonstrated impaired attention and focus.  The Veteran described panic attacks occurring more than once a week, and indicated that the attacks made her get very anxious with feeling hot and having a racing hear.  In addition, the Veteran indicated that she was suspicious of others.  She did endorse some hallucinations, in that she saw something out of the corner of her eye, but denied delusions.  Obsessive-compulsive trait behavior was noted to be absent.  Thought process was impaired in that the Veteran had difficulty understanding directions.  Judgment and abstract thinking were normal, but memory was mildly impaired in that she forgot names, directions, and recent events.  

The examiner concluded a diagnosis of major depressive disorder, adjustment disorder with depressed mood, and anxiety disorder.  He noted that the Veteran's secondary diagnosis of generalized anxiety does not represent a progression of the primary diagnosis because the Veteran's anxiety had taken on a "life of its own," but that the symptoms were intertwined.  A GAF score of 35 was assigned.  With respect to psychiatric impairment, the examiner noted that the best description of the Veteran's current psychiatric impairment would be occupational and social impairment with decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.  

Collectively, the aforementioned medical evidence reflects that, pertinent to the July 2005 claim for increase, the Veteran's psychiatric symptoms have primarily included depression, disturbances in mood and motivation, social isolation, anxiety, some hallucinations, occasional panic attacks, mild memory impairment, and impaired concentration.  These symptoms reflect a level of occupational and social impairment no greater than what is contemplated in the currently assigned 50 percent disability rating.  

At no point has the Veteran's major depressive disorder and adjustment disorder with depressed mood symptomatology met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms such as:  active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

The Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  However, in this case, in light of the symptoms shown, the Board finds that the Veteran's total disability picture has more nearly approximated the criteria required for a 50 percent rating, and that occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships, simply has not been shown.

Rather, the VA outpatient treatment records reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts and a relatively intact memory.  While the Veteran reported one episode of violence where she assaulted her child's father, periods of violent behavior has not been demonstrated, and thus impaired impulse control to the level contemplated in a 70 percent rating is not shown.  While the record indicates the Veteran's mood was depressed, she functioned independently.  Although the record reflects that the Veteran had difficulty managing all of her responsibilities, she was able to complete college courses and worked as a bus driver prior to moving.  The May 2010 examiner noted that her recent unemployment was not due to psychiatric disability.   In addition, while the Veteran reported some social isolation and strained relationship with her children's fathers, she indicated that she does maintain a few friendships and moved to North Carolina to be closer to her family.  This evidence simply does not support a finding of occupational and social impairment with deficiencies in most areas.

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected major depressive disorder and adjustment disorder with depressed mood are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also points out that GAF scores assigned provide no basis for assigning a higher rating.  As indicated, the Veteran was mainly assigned scores ranging from 50 to 60.  On VA examination in May 2010, a GAF score of 35 was assigned.

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board finds that these scores, reflecting moderate-to-serious symptoms, are consistent with the currently assigned 50 percent rating.

The Board acknowledges that the lowest GAF score of 35 may, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned.  Under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of illogical or irrelevant speech, or that the Veteran is unable to work or neglects her family, or comparable symptoms.  The Board also points out that all the GAF scores assigned were within the range of 50 to 60.  Hence, the one-time assignment of a GAF of 35, without more, provides no basis for a higher rating in this case.

Under the circumstances of this case, the Board finds that, pertinent to the July 2005 claim for increase, the Veteran's major depressive disorder and adjustment disorder with depressed mood have more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that a rating in excess of 50 percent for major depressive disorder and adjustment disorder with depressed mood must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 50 percent for major depressive disorder and adjustment disorder with depressed mood is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


